DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stump (US 2014/0277664).
Regarding independent claim 1, Stump discloses a system for creating a mold (abstract; paragraphs [0002], [0012]-[0069]; and Figures 1-4), in which the system comprises the following features:
a processing device (104); and
a computer readable medium operably connected to the processing device (104) and comprising one or more instructions, with the computer readable medium being capable of causing the processing device (104) to:
generate, by a processing device (104) in the form of a CAD device (104), a 3D model of a product design, wherein the product design includes customized features;
generate, by the processing device (104), a mold design based upon the 3D model of the product design;
generate and optimize, by the processing device (104), printing instructions for creating the mold (108) for each product design based upon the mold design;
access, by a manufacturing device in the form of a 3D printer (106), printing instructions from the processing device (104); and
create, by the manufacturing device (106), a mold (108) for use in casting a product according to the printing instructions.
With regard to the preamble recitation “for creating one or more molds for one or more cast memorialization products”, the applicants are reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP §2111.02(II).
With regard to the functional language (e.g. “for a memorialization product” and “for casting each memorialization product”), the examiner has considered it.  However, the applicants are reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claims 2 and 3, the computer readable medium comprising one or more instructions can cause the processing device (104) to:
receive product design information containing polygonal information;
convert the polygonal information to voxel information (in the form of computer-based information for a 3D object to be made);
determine an acceptable resolution for the 3D model based upon voxel sizes resulting from the conversion of the polygonal information to the voxel information; and
generate the 3D model.
Regarding claims 4 and 5, the computer readable medium comprising one or more instructions can further cause the processing device (104) to:
orient and position the 3D model;
determine one or more support structures for the mold design;
determine one or more slicing patterns for the mold design;
perform path planning for the mold design; and
optimize and generate the mold design.
Regarding claim 6, the computer readable medium comprising one or more instructions can further cause the processing device (104) to determine a wall thickness, a minimum mold height, a pour cup strategy, and a venting strategy of the mold (108).
Regarding claims 7-9, the system is capable of using sand to create the mold (108) by making customized features with decorations (including customized borders) using 3D printing (an additive manufacturing process).
Regarding claims 10-12, the computer system comprising one or more instructions include additional instructions that can further cause the processing device (104) to be capable of performing the functions of:
nesting each mold design within a single work area to optimize one or more of material usage and production speed; and
optimizing the printing instructions based on one or more of sizing or profile information.
Regarding claim 13, the one or more product designs can be of any number of product designs.
Regarding claim 14, the system is capable of creating the mold (108) associated with each of the plurality of product designs simultaneously in a single batch process.

Response to Arguments
The examiner acknowledges the applicants’ amendment/response received by the USPTO on October 27, 2022.  An Information Disclosure Statement dated May 26, 2022 has been considered and initialed, and a copy is provided with this Office Action.  The amendment overcomes the prior objection to the specification.  Claims 1-14 remain under consideration in the application.

Applicants' arguments filed October 27, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 6 and 7 of the amendment/response, the applicants argue that Stump does not teach or suggest the “nested printing instructions” (in the 1st full paragraph on page 7 of the applicants’ REMARKS section).  The examiner respectfully disagrees, since “nested printing instructions” are broadly interpreted by the examiner as a compilation of data received and placed into a nested strategy for printing instructions.  In paragraphs [0024] and [0025], Stump discloses that device (104) can design various molds (108), and these designs are considered nested printing instructions to create the next mold.  Therefore, based on the broadest reasonable interpretation, the claim limitations remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 1, 2022